Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-12 in the reply filed on June 20th, 2022 is acknowledged. Claims 1 and 7 have been amendment. Claims 3 and 9 have been cancelled. Claims 13-16 have been withdrawn from consideration.  Claims 1-2, 1-8 and 10-16 are pending.
Action on merits of claims 1-2, 4-8 and 10-12 as follows.

Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lyu (CN 109037493, hereinafter as Lyu ‘493) and Huangfu (US 2021/0225968, hereinafter as Huang ‘968 as an evidence).
Regarding Claim 1, Lyu ‘493 teaches an array substrate, comprising: 
a substrate (Fig. 1, (1); [0040]); 
a first planarization layer (7; [0046]) disposed on the substrate; 
a second planarization layer (6; [0045]) disposed on the substrate, and 
a partition groove (see Fig. 6) formed between the first planarization layer (7) and the second planarization layer (6) to expose the substrate; 
a first electrode layer (Fig. 7, (3); [0086]) disposed on the first planarization layer (7); 
a reflective layer (Fig. 7, (3); [0086]) disposed on the second planarization layer (6) and covering a side of the second planarization layer (6); and 
a pixel defining layer (8; [0088]) disposed on the partition groove and covering a portion of the first planarization layer (7) and a portion of the second planarization layer (6); wherein the reflective layer (3) extends from the second planarization layer (6) onto the array substrate and forms a gap with the first planarization layer (7) (see Fig. 7).  
wherein the reflective layer (3) is disposed on the second planarization layer (6) and covers a sidewall of the partition groove and extends onto the substrate (1) (see Fig. 9); and
wherein the second planarization layer (6) is disposed between the reflective layer (3) and the substrate (1) (see Fig. 9).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the second planarization layer is disposed between the reflective layer and the substrate on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see Fig. 7C of Huangfu ‘968 as an evidence; Huangfu ‘968 discloses the second planarization layer (22; [0041]) is disposed between the reflective layer (40; [0041]) and the substrate (10; [0040])).

Regarding Claim 7, Lyu ‘493 teaches an array substrate, comprising: 
a substrate (Fig. 1, (1); [0040]); 
a first planarization layer (7; [0046]) disposed on the substrate; 
a second planarization layer (6; [0045]) disposed on the substrate, and 
a partition groove (see Fig. 6) formed between the first planarization layer (7) and the second planarization layer (6) to expose the substrate; 
a first electrode layer (Fig. 7, (3); [0086]) disposed on the first planarization layer (7); 
a reflective layer (Fig. 7, (3); [0086]) disposed on the second planarization layer (6) and covering a side of the second planarization layer (6); and 
a pixel defining layer (8; [0088]) disposed on the partition groove and covering a portion of the first planarization layer (7) and a portion of the second planarization layer (6).
wherein the reflective layer (3) is disposed on the second planarization layer (6) and covers a sidewall of the partition groove and extends onto the substrate (1) (see Fig. 9); and
wherein the second planarization layer (6) is disposed between the reflective layer (3) and the substrate (1) (see Fig. 9).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the second planarization layer is disposed between the reflective layer and the substrate on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see Fig. 7C of Huangfu ‘968 as an evidence; Huangfu ‘968 discloses the second planarization layer (22; [0041]) is disposed between the reflective layer (40; [0041]) and the substrate (10; [0040])).


    PNG
    media_image1.png
    191
    322
    media_image1.png
    Greyscale

                                                         Fig. 9 (Lyu ‘493)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu ‘493 as applied to claim 1 above and further in view of Huangfu (US 2016/0359142, hereinafter as Huang ‘142).
Regarding Claims 2 and 8, Lyu ‘493 teaches the thin film transistor array substrate (see para. [0050]).
Thus, Lyu ‘493 is shown to teach all the features of the claim with the exception of explicitly the features: “a thin film transistor layer disposed on the substrate, and the first planarization layer is correspondingly disposed on the thin film transistor layer”.  
However, Huang ‘142 teaches a thin film transistor layer disposed on the substrate (not shown; see para. [0070]), and the first planarization layer (3) is correspondingly disposed on the thin film transistor layer (see para. [0070]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lyu ‘493 by having a thin film transistor layer disposed on the substrate, and the first planarization layer is correspondingly disposed on the thin film transistor layer in order to provides a driving signal for the first electrode layer (see para. [0070]) as suggested by Huang ‘142.

Regarding Claims 4 and 10, Lyu ‘493 teaches a material of the reflective layer (3) is the same as a material of the first electrode layer (see Fig. 7; [0100]).  

Regarding Claims 5 and 11, Lyu ‘493 teaches a light emitting layer (4; [0103]) and a second electrode layer (5; [0103]), the light emitting layer is disposed on the first electrode layer (3) and the reflective layer (see Fig. 5), and the second electrode layer (5) is disposed on the light emitting layer (see Fig. 9).  

Regarding Claims 6 and 12, Lyu ‘493 teaches a thickness of the second planarization layer (6) is greater than a thickness of the first planarization layer (7) (see Fig. 6).  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8 and 10-12, filed on June 20th, 2022, have been considered but are moot because in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829